         Case 1:20-cv-05059-VSB-SLC Document 17 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HAZAEA MOHAMMED SENAN ALOMAISI,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 5059 (VSB) (SLC)
DECKER, et al.,
                                                                          ORDER
                               Respondents.


SARAH L. CAVE, United States Magistrate Judge.


         Petitioner Alomaisi’s Petition for Habeas Corpus and Petition for Mandamus (ECF No. 1

(the “Petition”)) names as Respondents in this action individuals who, following yesterday’s

Inauguration of President Joseph R. Biden, Jr., of which the Court takes judicial notice, may no

longer be serving in the official capacities for which they are being sued. The Court therefore

ORDERS that by Tuesday, January 26, 2021, Respondents shall file a letter notifying the Court of

the names of the current officeholders now occupying the positions for which each individual

Respondent was named in the Petition.

         Following Respondents’ submission, the Court will direct the Clerk of Court to update the

case caption with the names of the new officeholders.



Dated:            New York, New York
                  January 21, 2021

                                                     SO ORDERED

                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
